Citation Nr: 1013922	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran had active service from August 1971 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004, August 2006 and 
November 2006 rating decisions of the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for panic/anxiety disorder and depression.

In February 2010, the Veteran attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
an acquired psychiatric disability.  He maintains that he 
first experienced symptoms of his current psychiatric 
disability during service.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for triggering VA's duty to 
provide an examination is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

There are competent diagnoses of current psychiatric 
disability as the Veteran has been diagnosed with major 
depressive disorder, schizoid personality disorder and 
dysthmic disorder.

Service treatment records reflect that the Veteran received 
treatment for, and a received a diagnosis of schizoid 
personality disorder while in service.

The Veteran underwent a VA examination in August 2006.  The 
examiner diagnosed the Veteran with panic disorder, anxiety 
and depression that were a progression of the Veteran's 
diagnosed personality disorder (schizoid personality 
disorder) in service.  However, the August 2006 VA examiner 
did not specifically opine regarding the relationship between 
his current psychiatric disability and service.

Additionally, in a September 2006 medical opinion, Dr. Dr. 
Rupinder Kaur indicated that the Veteran's depression started 
while he was in the military and he did not have any 
psychiatric problems prior to this.  However, there is no 
indication that Dr. Kaur reviewed the Veteran's service 
treatment records or post-service medical record.

Further development is needed so that a medical professional 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current acquired psychiatric 
disability and service.

The Board also notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).

At his February 2010 hearing, the Veteran testified that he 
continued to receive treatment from Dr. Kaur.  These records 
have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  Specifically, the RO or the 
AMC should attempt to obtain new 
authorizations for private medical 
records pertaining to treatment for a 
psychiatric disability from Dr. Rupinder 
Kaur of the Kaur Psychiatric Associates.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Then, the Veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of all currently present 
acquired psychiatric disorders.  The 
claims folders must be made available to 
and reviewed by the examiner.

With respect to each acquired psychiatric 
disorder found to be present, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder originated 
during the Veteran's active service or is 
otherwise etiologically related to 
service.  The examiner should provide the 
rationale for all opinions provided. 

3.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


